    Case 3:20-cv-00278-L-BK Document 24 Filed 08/16/21                              Page 1 of 2 PageID 1091



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

PIERRE MCDANIEL,                                            §
                                                            §
           Petitioner,                                      §
                                                            §
v.                                                          §     Civil Action No. 3:20-CV-278-L-BK
                                                            §
DIRECTOR, TDCJ-CID,                                         §
                                                            §
           Respondent.                                      §

                                                       ORDER

           On July 16, 2021, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (Doc. 23) was entered, recommending that the court dismiss with prejudice this

habeas action, which was brought pursuant to 28 U.S.C. § 2254, and Petitioner’s related ineffective

assistance of counsel claims for failure to satisfy the requirements in Strickland v. Washington,

466 U.S. 668 (1984). No objections to the Report were received as of the date of this order, and

the deadline for filing objections has expired.

           Having considered the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court dismisses with prejudice this section 2254 habeas action for the

reasons stated in the Report.

           Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. * The court determines that Petitioner has failed to


*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

           (a)     Certificate of Appealability. The district court must issue or deny a certificate of
           appealability when it enters a final order adverse to the applicant. Before entering the final order,
Case 3:20-cv-00278-L-BK Document 24 Filed 08/16/21                              Page 2 of 2 PageID 1092



show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that a

notice of appeal is filed, Petitioner must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.

       It is so ordered this 16th day of August, 2021.



                                                              _________________________________
                                                              Sam A. Lindsay
                                                              United States District Judge




       the court may direct the parties to submit arguments on whether a certificate should issue. If the
       court issues a certificate, the court must state the specific issue or issues that satisfy the showing
       required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
       denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
       Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

       (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
       entered under these rules. A timely notice of appeal must be filed even if the district court issues a
       certificate of appealability.
